Title: From Benjamin Franklin to John Ross, 19 February 1780
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
Passy, feb. 19. 1780.
I am contented that as many of the Public Woollens go in the Alliance as Comme. Jones shall be willing to take on board, he being the best judge of the Quantity that may be carried, consistent with allowance of sufficient Room for the People, Provisions Water, &c. and shall write to him this Day accordingly; I shall also write to him to permit your taking your passage with him if that is your final Resolution. I shall trouble you with a few letters if you go in Capt. Bell.—
With great Esteem, I am sir. Y. m. ob. &c.
Mr. Ross.
